Detailed Action
	Claims 1-20 have been considered for patentability.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/186736. Although the claims are not exactly the same, they are commensurate in patentable scope and therefore would amount to the granting of a common patent right in two different applications should they both issue. 
This is a provisional nonstatutory double patenting rejection.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/348171.  Although the claims are not exactly the same, they are commensurate in patentable scope and therefore would amount to the granting of a common patent right in two different applications should they both issue. 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cheng (US Publication 2019/0245958).
In re Claim 17, Cheng discloses an electronic device comprising: 2a display panel 22; 3an electronic module 26 disposed to overlap a hole (See Figure 5) defined in the display panel; and 4a light blocking pattern 28 having a ring shape (See Figure 4) disposed on the electronic module with the 5display panel therebetween and having an inner diameter (from edge labeled 283 in Figure 5) and an outer diameter (from outer edges of 28 as shown in Figures 4 and 5) surrounding the 6inner diameter, 7wherein a first distance between the inner diameter and an edge of the display panel (edge labeled 221 in Figure 5) 8defining the hole is different from a second distance between the outer diameter and the edge of 9the display panel defining the hole (See Figure 5 for example where the distance from the inner diameter of 28 to a display edge would be different than a distance from the outer diameter to the display edge since the outer diameter is greater than the inner diameter).
In re Claim 18, Cheng discloses wherein the first distance is greater than the 2second distance.  See Cheng, Figure 5. 
In re Claim 19, Cheng discloses wherein each of the first distance and the 2second distance is determined based on component tolerances (e.g. the lens size of the camera 26). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US Publication 2019/0245958) in view of Kim et al. (US Publication 2016/0026219). 
In re Claim 20, Cheng discloses wherein the display panel 22 is unfolded the electronic module 26 is spaced apart from the edge of the display panel defining the hole.  Cheng does not explicitly disclose a flexible display that is folded.  However, providing such is not new.  For example, Kim discloses a flexible display 151 that is folded in a first state and unfolded in a second state, and wherein a camera 121 is mounted through a hole in the display.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date to have provided a flexible display, like that disclose in Kim, with the apparatus as otherwise disclosed in Cheng. The use of a flexible display allows for more operating orientations and camera use functions. 
Allowable Subject Matter
Claims 1-16 are allowable over the prior art of record in the examiner’s opinion and would be patentable but for the obvious type double patenting rejections above. 


The specific limitations of “a cushion member disposed below the display panel” and “wherein the electronic module is spaced apart from a sidewall configured to define the hole in a first state in which the display panel and the cushion member are folded and in a second state in which the display panel and the cushion member are unfolded” in Claim 1 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Cheng (US Publication 2019/0245958) discloses an electronic device comprising: a display panel 22; an electronic module 26 inserted into a hole defined by the display panel 22; and a light blocking pattern 28 disposed to surround the electronic module 26 with the display panel 22 disposed between the light blocking pattern 28 and the electronic module 26.
However, Cheng does not disclose a cushion member disposed below the display panel; or wherein the electronic module is spaced apart from a sidewall configured to define the hole in a first state in which the display panel and the cushion member are folded and in a second state in which the display panel and the cushion member are unfolded.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841